242 Ga. 123 (1978)
249 S.E.2d 606
MULLINS
v.
HOPPER.
33810.
Supreme Court of Georgia.
Submitted July 12, 1978.
Decided September 8, 1978.
Derrickson, Bowen & West, Thomas M. West, for appellant.
Arthur K. Bolton, Attorney General, John W. Dunsmore, Jr., Assistant Attorney General, for appellee.
PER CURIAM.
Robeson Mullins raises on habeas the ineffective assistance of his appointed counsel in both Meriwether and Muscogee counties. Both attorneys, aware of Mullins' long history of schizophrenia and his diagnosis as being in psychosis when arrested, advised he plead guilty to charges pending against him in their respective counties, despite the bizarre nature of the incidents. As a result, Mullins was sentenced to ten years for robbery and twelve months for obstruction of an officer in Meriwether County; eleven years for armed robbery, ten for aggravated assault, and two twelve-month sentences for misdemeanor pistol violations in Muscogee County.
We find, under the facts of the alleged crimes and the medical history of the defendant, that both appointed counsel were ineffective. The habeas court erred in not granting Mullins' habeas petition.
Judgment reversed. All the Justices concur, except Jordan, J., who dissents.